Case 1:20-cv-00864-TWP-DML Document 17 Filed 02/12/21 Page 1 of 10 PageID #: 75




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 DEREK PATTON,                                        )
                                                      )
                               Petitioner,            )
                                                      )
                          v.                          )    Case No. 1:20-cv-00864-TWP-DML
                                                      )
 WARDEN,                                              )
                                                      )
                               Respondent.            )

             ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        This matter is before the Court on Petitioner Derek Patton's ("Mr. Patton") Petition for a

 writ of habeas corpus, challenging his conviction in prison disciplinary case CIC 19-10-0039 (Dkt.

 1). For the reasons explained in this Entry, Mr. Patton's Petition is denied.

                                             I. OVERVIEW

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v.

 Jordan, 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th

 Cir. 2018). The due process requirement is satisfied with: 1) the issuance of at least 24 hours

 advance written notice of the charge; 2) a limited opportunity to call witnesses and present

 evidence to an impartial decision-maker; 3) a written statement articulating the reasons for the

 disciplinary action and the evidence justifying it; and 4) "some evidence in the record" to support

 the finding of guilt. Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also

 Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974).
Case 1:20-cv-00864-TWP-DML Document 17 Filed 02/12/21 Page 2 of 10 PageID #: 76




                              II. DISCIPLINARY PROCEEDING

        The disciplinary proceeding began on September 30, 2019, with a Report of Conduct

 written by Indiana Department of Correction ("IDOC") Investigator Steven Hall that charged Mr.

 Patton with a violation of code B-220, unauthorized financial transaction:

        On 9/30/2019 I was listening to a phone call made by Offender Derek Patton 1B-
        2A on 9/25/2019. He was talking to an individual he referred to as Mom. He asked
        her if she had gotten the donation for 200 dollars and asked if she had talked to
        those people. They continued their conversation and near the end they start to talk
        again about donations. He told the other person on the phone that they would be
        receiving more donations. He asked "Mom" to get ahold of the girl from the last
        time and see if she had his 50 cause he needed it. Due to his incarceration Offender
        Patton is not in a position to receive donations nor is he in a position to have them
        sent to another person on his behalf and then have that money sent to him. I am
        confident Offender Patton is having a conversation about money for the purchase
        of controlled substances. I am also confident the donations he is referring to are
        payments from other individuals for controlled substances. Offenders will use
        coded language in [an] attempt to disguise the real meaning of their conversation.
        I am confident his conversation about the transactions is coded language for money
        used in the procurement of controlled substances. This places him in violation of
        DHB code 220 which is Unauthorized Financial Transactions.

 (Dkt. 10-1.) A handwritten note was entered on the Report of Conduct indicating that the telephone

 call made by Mr. Patton occurred at 7:28 p.m. Id. The Report of Conduct also indicated "GTL

 phone call from 9/25/2019 Phone # 574 320 0996." Id.

        Lt. Raymond Lowery sent an email to Investigator Hall on October 29, 2019 stating that

 he was working on three hearings for Mr. Patton on reports that were written by Investigator Hall

 that "all resulted from a phone call[] placed on a tablet belonging to Offender Gabrielson, Stephen

 #179663." (Dkt. 10-2.) Lt. Lowery wrote that the conduct report stated that Investigator Hall

 heard a telephone call involving Mr. Patton with dialed number 201-320-0996 in which he asked

 a female to assist him with a three-way call. Id. Lt. Lowery asked Investigator Hall how he had

 determined that Mr. Patton was the individual on the telephone. Id. Investigator Hall responded:




                                                 2
Case 1:20-cv-00864-TWP-DML Document 17 Filed 02/12/21 Page 3 of 10 PageID #: 77




       A review of the camera on 9/25/2019 at approximately 7:23 pm shows Offender
       Carrico 137905 pass a tablet under Offender Patton[']s 223346 cell door at 7:25 pm.
       At 7:28 pm a phone call is placed on Offender Stephen Gabrielson's 179663 tablet
       to phone number 574-320-0996. This number comes back to a female named
       Stephanie who is known to be the girlfriend of Offender Gabrielson. Offfender [sic]
       Patton states "Hey Stephanie, Steveo says you can help me with a three way call"[.]
       The callee states "Sure, [w]hat is the number[?]" Patton gives her a phone number
       302-236-0729. A search of GTL has this number listed on Offender Patton's phone
       list. With this evidence I determined Offender Patton was responsible for the three
       way call.

 Id.

        Mr. Patton was notified of the charge on October 7, 2019, when he received the initial

 Notice of Disciplinary Hearing (Screening Report). (Dkt. 10-3.) Mr. Patton pled not guilty,

 requested that Offender Gabrielson answer whether Mr. Patton made a call on his tablet or used

 his PIN number, requested any and all evidence that identified him as the caller, and requested the

 dayroom recreation schedules. Id.

        Offender Gabrielson provided a written statement that Mr. Patton never at any time had his

 tablet or PIN number and that Mr. Patton had never made a call using his device or information.

 (Dkt. 10-8.) Offender Gabrielson stated he had his own relationship with Mr. Patton's mother and

 has checked on her occasionally, though never to transact money. Id.

        Mr. Patton's original disciplinary hearing was held on November 7, 2019. (Dkt. 10-7.) Mr.

 Patton stated that he wanted a copy of the transcripts of the call, that it was not him on the tablet,

 and that he did not have possession of the tablet at any time. Id. Disciplinary Hearing Officer

 ("DHO") Lt. Lowery found Mr. Patton guilty of violating code B-220 based on the Report of

 Conduct and the email from Investigator Hall that confirmed his identification of Mr. Patton. Id.

        On November 22, 2019, the Facility Head responded to Mr. Patton's appeal and granted

 him a re-hearing on the matter. (Dkt. 10-9 at 3.) The response did not provide a reason for the

 decision to grant the re-hearing. Id.

                                                   3
Case 1:20-cv-00864-TWP-DML Document 17 Filed 02/12/21 Page 4 of 10 PageID #: 78




        The same Report of Conduct was reissued on December 5, 2019. (Dkt. 10-10.) Mr. Patton

 was re-screened on the same day, pled not guilty, again requested Offender Gabrielson's witness

 statement regarding his tablet and PIN number, and requested a witness statement from Offender

 Burns asking if Burns saw Offender Gabrielson making the telephone call on the tablet. (Dkt. 10-

 13.) Mr. Patton also requested the telephone transcripts, video of the dayroom, confiscation forms

 showing he had the tablet, dayroom recreation schedules, and proof it was him on the telephone.

 Id.

        Offender Burns provided a statement that he overheard Offender Gabrielson talking about

 calling Mr. Patton's mother to check on her since Mr. Patton did not have his tablet. (Dkt. 10-19.)

 He stated Offender Gabrielson made the call and then relayed the message to Mr. Patton. Id.

        A summary of video evidence was prepared and stated:

        I, Sgt. R. Schildmeier reviewed the video footage in case CIC 19-10-0039. I Sgt.
        R. Schildmeier did see the dorm detail Offender carry a tablet across the range and
        place it under the door of Cell 1-2A at 7:25 PM. Offender Patton #223346 has been
        assigned to 1B-2A since September 17, 2019.

 (Dkt. 10-18.) Though the DHO did not notate that he considered the video, the Court has reviewed

 the video, which was filed ex parte, as part of the record, and finds the summation provided

 accurately depicts the events that occurred.

        The re-hearing was held on December 11, 2019. Mr. Patton stated that his name or number

 was never mentioned, nor was his mother's name mentioned, and Offender Gabrielson admitted to

 calling his mother. (Dkt. 10-16.) Telephone transcripts were made available and were considered

 by the DHO and are part of the record before the Court. (Dkt. 10-12.) The DHO found Mr. Patton

 guilty of violating code B-220 after considering the staff reports and telephone transcript,

 reasoning that if Offender Stephen Gabrielson had made the call he would not have said "Steve[]

 said you could help me out." (Dkt. 10-16.) The DHO also stated that the call included talk about

                                                 4
Case 1:20-cv-00864-TWP-DML Document 17 Filed 02/12/21 Page 5 of 10 PageID #: 79




 dollar amounts and donations. Id. Mr. Patton's sanctions included deprivation of 30-days' earned

 credit time. Id.

         Mr. Patton again appealed to the Facility Head and IDOC Final Reviewing Authority, but

 neither appeal was successful. (Dkt. 10-20; Dkt. 10-21.) He then filed a Petition for a writ of

 habeas corpus pursuant to 28 U.S.C. § 2254. (Dkt. 1; Dkt. 5.)

                                              III. ANALYSIS

         Mr. Patton raises the following grounds for relief in his Petition: (1) that he received

 separate conduct reports that originated from the same set of circumstances and that these are not

 factually distinguishable, in violation of IDOC policy; (2) that the conduct report and video

 evidence summary contain discrepancies about the date, time, and place of the incident; and (3)

 there is insufficient evidence to support his charge. (Dkt. 5.) The Court will address grounds (2)

 and (3) together as a challenge to the sufficiency of the evidence, particularly whether the

 discrepancies he identifies establish that there was insufficient evidence against him and whether

 these discrepancies denied him due process.

 A.      IDOC Policies and Multiple Conduct Reports

         Mr. Patton refers to his charges in disciplinary case number CIC 19-10-0039 (the subject

 of this action) and CIC 19-10-0042 1 and argues that these should not have run consecutive to each

 other in separate conduct reports because this is against IDOC policy. Id. at 3.

         Prison policies are "primarily designed to guide correctional officials in the administration

 of a prison" and not "to confer rights on inmates." Sandin v. Conner, 515 U.S. 472, 481-82 (1995).

 Therefore, claims based on prison policy are not cognizable and do not form a basis for habeas

 relief. See Keller v. Donahue, 271 F. App'x 531, 532 (7th Cir. 2008) (rejecting challenges to a


 1
   The Court notes that Mr. Patton has a pending habeas petition before this Court to challenge his disciplinary
 conviction in CIC 19-10-0042 in Patton v. Knight, No. 1:20-cv-01265-JRS-TAB, filed on April 28, 2020.

                                                       5
Case 1:20-cv-00864-TWP-DML Document 17 Filed 02/12/21 Page 6 of 10 PageID #: 80




 prison disciplinary proceeding because, "[i]nstead of addressing any potential constitutional

 defect, all of [the petitioner's] arguments relate to alleged departures from procedures outlined in

 the prison handbook that have no bearing on his right to due process"); Rivera v. Davis, 50 F.

 App'x 779, 780 (7th Cir. 2002) ("A prison's noncompliance with its internal regulations has no

 constitutional import—and nothing less warrants habeas corpus review."); see also Estelle v.

 McGuire, 502 U.S. 62, 68 at n.2 (1991) ("[S]tate-law violations provide no basis for federal habeas

 relief.").

         Furthermore, Mr. Patton cannot obtain habeas relief by arguing that the two charges against

 him were duplicative or redundant. Simply put, "double jeopardy protections do not attach in

 prison disciplinary proceedings." Portee v. Vannatta, 105 F. App'x 855, 858 (7th Cir. 2004).

 Although the double jeopardy clause prohibits multiple "punishments" for the same offense,

 "[p]rison discipline . . . does not constitute 'punishment' . . . for double jeopardy purposes."

 Singleton v. Page, 202 F.3d 274, 1999 WL 1054594, *2 (7th Cir. 1999) (citing Garrity v. Fiedler,

 41 F.3d 1150, 1151-52 (7th Cir. 1994)). Whether the multiple proceedings were duplicative or

 redundant is of no concern in this habeas action. The Court does note, however, that Mr. Patton's

 conduct reports reflect entirely different and separate charges, though they stem from the same set

 of factual circumstances. This action involves Mr. Patton's conviction for violating code B-220,

 unauthorized financial transaction, while his additional pending case for CIC 19-10-0042 involves

 his conviction for violating code B-207, unauthorized possession of an electronic device (the tablet

 referenced in this case).

         Accordingly, Mr. Patton is not entitled to habeas relief on these grounds.

 B.      Clerical Errors and Sufficiency of the Evidence




                                                  6
Case 1:20-cv-00864-TWP-DML Document 17 Filed 02/12/21 Page 7 of 10 PageID #: 81




        Mr. Patton argues that Investigator Hall's Report of Conduct had a handwritten time of the

 incident at 7:28 pm but was not initialed. (Dkt. 5 at 2; Dkt. 15 at 2.) He states the video summation

 records the date of the incident as October 12, 2019 and states the time was 9:53 pm and the

 location was 1/3 B-unit. Id. The Report of Conduct shows the incident dates as September 25 and

 30, 2019, a different incident time of 11:30 am, and different locations of 1B-2A and the I&I office.

 Id. He also states that two different phone numbers were referenced of "201-320-0996" and "574-

 320-0996." Id. The Respondent explains these discrepancies are a result of clerical mistake,

 Investigator Hall documenting the time and place he actually prepared the Report of Conduct, and

 potential differences between video footage tracking of the incident and telephone call tracking.

 (Dkt. 10 at 13-14.) Further, the Respondent states the different telephone numbers represent the

 "to and from" of the number initiating the call and receiving the call. Id.

        To the extent that Mr. Patton intended to allege these discrepancies violate IDOC policies,

 the Court has already discussed how those claims fail. Further, even though Mr. Patton states in

 his reply at Docket 15, that these discrepancies confused him, he has not shown how any of these

 discrepancies have prejudiced him or violated his due process protections under Wolff.

        The Respondent states that Mr. Patton does not deny that any telephone call was made and

 does not dispute that the call described a financial transaction in the form of donations, and argues

 that "the real issue" is whether the evidence supports that it was Mr. Patton who engaged in this

 conduct. (Dkt. 10 at 12.) The Court agrees that this is the crux of Mr. Patton's arguments.

 Therefore, the Court addresses the sufficiency of the evidence as it pertains to Mr. Patton's

 involvement. The clerical discrepancies he cites do not undercut that "some evidence" exists to

 support his conviction.




                                                  7
Case 1:20-cv-00864-TWP-DML Document 17 Filed 02/12/21 Page 8 of 10 PageID #: 82




        Challenges to the sufficiency of the evidence are governed by the "some evidence"

 standard. "[A] hearing officer’s decision need only rest on 'some evidence' logically supporting it

 and demonstrating that the result is not arbitrary." Ellison, 820 F.3d at 274 (7th Cir. 2016); see

 Eichwedel v. Chandler, 696 F.3d 660, 675 (7th Cir. 2012) ("The some evidence standard . . . is

 satisfied if there is any evidence in the record that could support the conclusion reached by the

 disciplinary board.") (citation and quotation marks omitted). The "some evidence" standard is

 much more lenient than the "beyond a reasonable doubt" standard. Moffat v. Broyles, 288 F.3d

 978, 981 (7th Cir. 2002). "[T]he relevant question is whether there is any evidence in the record

 that could support the conclusion reached by the disciplinary board." Hill, 472 U.S. at 455-56.

 The conduct report "alone" can "provide[ ] 'some evidence' for the . . . decision." McPherson v.

 McBride, 188 F.3d 784, 786 (7th Cir. 1999). Nonetheless, in a safeguard against arbitrary

 revocation of an inmate's good-time credits, a court must "satisfy [itself] that the evidence the

 board did rely on presented 'sufficient indicia of reliability.'" Meeks v. McBride, 81 F.3d 717, 720

 (7th Cir. 1996). To challenge the reliability of evidence introduced during a prison disciplinary

 hearing, there must be "some affirmative indication that a mistake may have been made." Webb

 v. Anderson, 224 F.3d 649, 653 (7th Cir. 2000). But courts may not reweigh evidence already

 presented at a prison disciplinary hearing. Viens v. Daniels, 871 F.2d 1328, 1328 (7th Cir. 1989).

        In the re-hearing, the DHO considered the staff reports and the telephone transcript. (Dkt.

 10-16.) Investigator Hall identified Mr. Patton as the caller in his report and explained how he

 was able to do so in his October 29, 2019 email documenting his review of the video evidence that

 showed another offender putting a tablet under Mr. Patton's cell door. (Dkt. 10-11.) This email

 stated the caller gave the callee a telephone number that matched a number on Mr. Patton's phone

 list. Id. The email also referenced Investigator Hall hearing the caller say "Steveo says you can



                                                  8
Case 1:20-cv-00864-TWP-DML Document 17 Filed 02/12/21 Page 9 of 10 PageID #: 83




 help me with a three way call." Id. The DHO reasoned that if Offender Gabrielson had made the

 call himself, he would not have made this statement. (Dkt. 10-16.) While the transcript of the

 telephone call does not include this direct statement, it does show that the caller stated that he did

 not have his tablet and could not use it to make a call and hoped he would get his tablet back the

 next day. (Dkt. 10-12.) The Report of Conduct and telephone transcripts support that the caller

 discussed donations including dollar amounts. Id.; Dkt. 10-16. In Investigator Hall's experience,

 he was certain that this conversation was coded language for money used to procure controlled

 substances, he identified the caller as Mr. Patton, and because Mr. Patton cannot receive donations

 or send them to anyone else, he charged him with committing an unauthorized financial

 transaction.

         The Report of Conduct and telephone transcript provide some evidence sufficient to

 support that Offender Gabrielson did not use his own tablet to initiate the call at issue and that Mr.

 Patton made the call, supporting Mr. Patton's finding of guilt. Accordingly, Mr. Patton is not

 entitled to relief on this ground.

                                        IV. CONCLUSION

         "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles Mr. Patton to the relief he seeks.

 Accordingly, Mr. Patton's Petition for a writ of habeas corpus is DENIED and the action

 dismissed with prejudice.

         Judgment consistent with this Entry shall now issue.

         SO ORDERED.



                                                   9
Case 1:20-cv-00864-TWP-DML Document 17 Filed 02/12/21 Page 10 of 10 PageID #: 84




  Date: 2/12/2021


  DISTRIBUTION:

  Derek Patton, #223346
  PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
  CORRECTIONAL INDUSTRIAL FACILITY
  Inmate Mail/Parcels
  5124 West Reformatory Road
  Pendleton, Indiana 46064

  Frances Hale Barrow
  INDIANA ATTORNEY GENERAL'S OFFICE
  frances.barrow@atg.in.gov




                                       10
